Bullard, J.
The plaintiff sues for the value of a patent corn mill, which he alleges the defendant clandestinely carried away and converted to his own use, and refuses to restore.
The defendant answers that he took a corn mill from a plantation which is his own property, and removed it to another plantation. That he purchased at sheriff’s sale, in the case of Lapice v. Bigler, the present plaintiff, all the right, title and interest of said Bigler in the said plantation, with all the buildings and improvements thereon, and that the corn mill was then on the plantation, and formed a part of the property sold. He denies that it was removed clandestinely.
The evidence shows that the corn mill was set up and attached to a steam engine which propelled a saw mill, before the sheriff’s sale, on the place belonging to Walker and Bigler, and which was purchased by the defendant.
This evidence fully authorised the judgment pronounced by the court below in favor of the defendant.

Judgment affirmed.